Citation Nr: 1747805	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-57 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  

[The issue of entitlement to service connection for rectal cancer will be addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's psychiatric disorders are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, currently diagnosed as anxiety with associated anger have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Because the Board is granting the Veteran's service connection claim for an acquired psychiatric disorder, any error committed with respect to that claim is harmless. 


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's claim for an acquired psychiatric disorder is based upon his reports of being assaulted in service during race-related incidents, as well as being bitten by a monkey.  He contends that he has psychiatric disorders as a result of those events.  Although his reported assault has not been verified, the Veteran is certainly competent to report such an event, and the Board finds no reason to question his veracity.  Further, the Veteran's monkey bite is corroborated by his service treatment records, which show he received rabies vaccines.  As such, the Board believes there is sufficient evidence to concede the Veteran's in-service stressors.  

Additionally, the Veteran's outpatient treatment notes from the Ann Arbor VAMC and November 2015 VA examination report both provide a diagnosis of anxiety disorder.  The Veteran also provided a treatment summary from his psychologist at the Ann Arbor VAMC in February 2016, which states the Veteran's psychiatric symptoms of anxiety and anger are "related to his Vietnam experiences."

By contrast, the Veteran underwent a VA examination in November 2015.  As noted above, during the examination the Veteran was diagnosed with an anxiety disorder.  However, the examiner found the Veteran's psychiatric disorder was less likely than not incurred in or caused by military service.  In support of this conclusion, the examiner stated the Veteran's separation examination did not indicate any psychiatric symptoms.  Nonetheless, a lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this respect, the examiner entirely disregarded the Veteran's reports of symptom manifestation.  Examiners simply are not free to ignore a Veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this case, several clinicians have determined the Veteran meets all of the diagnostic criteria for an anxiety disorder.  Additionally, the Veteran's treating psychologist has determined his psychiatric manifestations resulted from his service in the Vietnam.  The Board has not found the determinations of the November 2015 VA examiner to be more probative than those of the Veteran's treating clinician.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his acquired psychiatric disorder.






ORDER

Service connection for psychiatric disability, currently diagnosed as anxiety with associated anger, is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


